DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 1, 8 and 15, the claimed invention recites “using the model of normal sensor values to detect abnormal conditions with respect to the at least one meter” is unclear because there no technical performance operation to identify how abnormal conditions with respect to the at least one meter can be detected by the model of normal sensor values at all. 
 	Dependent claims 2-7, 9-14 and 16-20 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lakich et al (US 8322215) in view of Schonfeld (US 20220101456).
   	With respect to claim 1, Lakich et al teach a method for detecting tampering of a meter (abstract, column 2, lines 3-18), comprising: receiving a continuous stream of raw sensor values from at least one meter among a plurality of meters (column 7, lines 1-24); in response to receiving the continuous stream of raw sensor values from the at least one meter, automatically constructing a model of normal sensor values for each meter among the plurality of meters based on the raw sensor values obtained from the at least one meter among the plurality of meters and based on data obtained through an ongoing development of the at least one meter (column 7, lines 1-24, column 8, lines 10-23 and figures 2-3) [or through automated machine learning] by the at least one meter; and using the model of normal sensor values to detect abnormal conditions with respect to the at least one meter, wherein at least some of the abnormal conditions detected with respect to the at least one meter are potentially indicative of a removal of the at least one meter or of an attempt to physically tamper with the at least one meter (column 7, lines 1-24, column 8, lines 1-23 and figures 2-3). Lakich et is silent about automated machine learning. However, this is an alternative “or”, it is not “and”. Therefore, the present claimed invention also disclosed by Lakich et al. For supporting in clarification, Schonfeld discloses receiving a plurality of utility information data/measurement data (values) form usage sensors, then through machine learning training module and machine processing module to process the information data using machine learning model  (figures 1, 5) to detect abnormal conditions (figure 7E, leak conditions). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Schonfeld to modify for system of Lakich et al which use machine learning model to provide optimization information in process to detect the abnormal conditions of the electric meter (figure 7E, leak conditions).
 	With respect to claim 2, combined Lakich et al and Schonfeld teach detecting the abnormal conditions with respect to the at least one meter by comparing abnormal conditions against the model of normal sensor values (such indicated in the claim 1 above, Schonfeld, figure 7E, leak conditions).
 	With respect to claim 3, combined Lakich et al and Schonfeld teach wherein the at least one meter comprises an electrical meter (column 2, lines 3-18).
 	With respect to claim 4, combined Lakich et al and Schonfeld teach wherein the at least one meter comprises a gas meter (Schonfeld, pars 0003, multiple sensor devices of different types may be installed; par 0059, The Hub device 150…gas sensors to locate/predict gas leaks).
 	With respect to claim 5, combined Lakich et al and Schonfeld teach wherein the at least one meter comprises at least one of: an electrical meter; and a gas meter (Lakich et al , column 2, lines 3-18; Schonfeld, pars 0003, multiple sensor devices of different types may be installed; par 0059, The Hub device 150…gas sensors to locate/predict gas leaks).
 	With respect to claims 6-7, combined Lakich et al and Schonfeld teach wherein the model of normal sensor values is further constructed based on data obtained external to the at least one meter, wherein the data obtained external to the at least one meter comprises at least one of: temperature data; weather data; and outage data associated with meters located near the at least one meter (Schonfeld, pars 0004, a third sensor device, where the third sensor device is configured to receive temperature and other information from the temperature sensors positioned about a water heater or from the gas controller of the gas heater). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Schonfeld to modify for system of Lakich et al which use machine learning model to provide optimization information in process the normal sensor values including the temperature and other information from the third sensor to detect the abnormal conditions of the electric meter for optimizing the process information (Schonfeld, pars 0004, a third sensor device, where the third sensor device is configured to receive temperature and other information from the temperature sensors positioned about a water heater or from the gas controller of the gas heater).
 	With respect to claims 8 and 15, the features of the claimed invention are similar to the claim 1. Therefore, the claims 8 and 15 are rejected by the same reasons and cited references as indicated in the rejection of the claim 1 above.
 	With respect to claims 9, 16, the features of the claims are similar to the features of the claim 2. Therefore, the claims 9 and 16 are rejected by the same reasons and cited references as indicated in the rejection of the claim 2 above.
 	With respect to claims 10-11, the features of the claims 10 and 11 are similar to the features of the of the claims 3 and 4. Therefore, the claims 10 and 11 are rejected based the same reasons and cited references as indicated in the rejection of the claims 3 and 4 above.
 	With respect to claims 12 and 18. The features of the claims 12 and 18 are similar to the features of the 5. Therefore, the claims 12 and 18 are rejected by the same reasons and cited references as indicated in the rejection of the claim 5 above.
 	With respect to claims 13, 17 and 19, the features of the claims 13, 17 (claim 17 is similar to combined claims 1, 2, 6 and see rejection above) and 19 are similar to the features of the claim 6. Therefore, the claims 13, 17 (combined 1, 2 and 6 in rejection) and 19 are rejected by the same reasons and cited references as indicated in the rejection of the claim 6 above. 
 	With respect to claims 14 and 20, the features of the claims 14 and 20 are similar to the claim 7. Therefore, the claims 14 and 20 are rejected by the same reasons as indicated in the rejection of the claim 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2857